DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Baumann on December 1, 2021.

The application has been amended as follows: 
1. In claim 1 line 20 delete “workpiece” and insert --BLISK--
2. In claim 1 line 21 delete “opposite sides of the workpiece” and insert --opposite pressure and suction sides of the airfoil--
claim 1 line 24 delete “wherein the BLISK is supported by the manipulator and the manipulator is configured for positioning opposite pressure and suction sides of the airfoils between the first and second nozzles during shot peening by the first and second nozzles;”
4. In claim 1 line 30 delete “that provide” and insert --to provide--
5. In claim 3 line 2 delete “operable” and insert --configured--
6. In claim 4 line 4 delete “comprises the first and second nozzle supports being moveable and operable to linearly move the first and second nozzles towards and away from each other and/or rotate or pivot the first and second nozzles, and/or” and insert --comprises first and second nozzles supports that--
7. In claim 6 line 4 delete “comprises the first” and insert --comprises first--
8. In claim 8 lines 4 “comprises the first” and insert --comprises first--
9. In claim 14 line 1 delete “wherein the first nozzle defines the first stream during operation and wherein the second nozzle defines the second stream during operation, and”
10. In claim 17 amend the claim as follows:
A method for simultaneously shot peening pressure and suction sides of a BLISK with airfoils 
	supporting and moving the BLISK with a manipulator and using the manipulator to position the airfoils between a first nozzle and a second nozzle during shot peening by the first and second nozzles,
shot peening with a dual sided shot peening system including a pressurized air supply in pressurized air supply communication with separate and independently controllable first and second shot peening air pressure regulators, the first and second shot peening air pressure regulators being coupled to a computer and in pressurized air supply communication with first and second shot supplies respectively, and separate and independently controlled first and second shot flow control valves being coupled to the computer and operably disposed between the first and second shot supplies and the first and second nozzles respectively, wherein shot peening comprises: 
supplying pressurized air from the pressurized air supply to the first and second shot peening air pressure regulators; 
metering first and second shot media in first and second shot supplies into first and second streams of the first and second shot media by flowing pressurized air from the first and second shot peening air pressure regulators into the first and second shot supplies respectively; 
flowing the first and second streams of the first and second shot media from the first and second shot supplies through individually or independently controlled first and second shot flow control valves respectively and independently regulating the first and second streams of the first and second shot media with the first and second shot flow control valves respectively; 
flowing the first and second streams of the first and second shot media from the first and second shot flow control valves to the first and second nozzles respectively; and Page 6 of 15Application No. 15/969,9 14 AMENDMENT dated October 28, 2021 Response to Final Office Action mailed August 4, 2021 
shooting the first and second streams of the first and second shot media on the pressure and suction sides respectively of the airfoils 
wherein the first nozzle and second nozzle are separate and controlled independently of each other; 

wherein the computer is configured to set different first and second intensities of the first and second streams from the first and second nozzles to provide different first and second coverage rates for simultaneously shot peening the pressure and suction sides respectively of the airfoils so as to manage movement of the airfoils during the shot peening.
claim 20 line 3 delete “the first and second sides” and insert --the pressure and suction--
12. Cancel claim 23
13. In claim 24 line 1 delete “Claim 23” and insert --Claim 17--
14. Cancel claim 25-27
15. In claim 28 line 1 delete “Claim 23” and insert --Claim 17--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “wherein the computer is configured to set different first and second intensities of first and second streams from the first and second nozzles to provide different first and second coverage rates for simultaneously shot peening the pressure and suction sides respectively of the airfoils so as to manage movement of the airfoils during the shot peening” in combination with the rest of the claimed limitations set forth in claims 1 and 17.
Hennig (US 8,256,117) discloses a dual sided shot peening system comprising of a pressurized air supply in pressurized air supply communication with a first shot supply (12) and a second shot supply (12) [it is noted that a pressurized air supply must be connected to the supply line to supply the pressurized air to the nozzles], first nozzle (7) and a second nozzles (7) [see col. 3 line 23] being separate and each of the first and second shot supply (12) are connected to the respective first and second nozzles [see col. 3 lines 50-57]. Hennig further discloses the simultaneous applying the shot with identical impact intensity over the entire blade surfaces [see abstract]. 
Bayer discloses of a dual shot peening apparatus that impacts opposite sides of a blade in order to obtain a uniform result by having no shifty in the quantity of shot blasting material.
Claims 1, 3-4, 6-8, 10-11, 13-22, 24 and 28 are allowed.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Debra M Sullivan/
Primary Examiner, Art Unit 3725